DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4,  and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1, replace “1” with –2--. 
Claim 13 is confusing.  Parent claim 1 of the pending application includes the limitation “a silicon portion occupies a region that is 50 % or less”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6,10-11, 13-14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (JP 2014241365).
Regarding claim 1, Yamada et al. disclose a capacitor comprising:
an electrostatic capacitance forming portion having first (30) and second (45) electrodes with a dielectric layer (46) disposed therebetween; and
a silicon portion (10a, [0034]) disposed on at least a part of a side of the electrostatic capacitance forming portion (30, 45, 46),
wherein, when the capacitor is viewed in a thickness direction thereof, the silicon portion (10a) occupies a region that is 50% or less of region (0 %) of a lower portion of the electrostatic capacitance forming portion (30, 45, 46).
Regarding claim 2, Yamada et al. disclose comprising a first extended electrode (80) disposed on the lower portion of the electrostatic capacitance (30, 45, 46) forming portion and a second extended electrode (71) disposed on an upper portion of the electrostatic capacitance (30, 45, 46) forming portion that is opposite the lower portion.
Regarding claim 5, Yamada et al. disclose the silicon portion (10a) does not extend into the lower portion of the electrostatic capacitance forming portion (30, 45, 46).


Regarding claim 6, Yamada et al. disclose the silicon portion (10a) is disposed on sides of the electrostatic capacitance (30, 45, 46) forming portion so as to surround the electrostatic capacitance forming portion.
Regarding claim 10, Yamada et al. disclose in fig. 1, a plurality of the electrostatic capacitance forming portions, wherein each of the electrostatic capacitance forming portions is surrounded by the silicon portion (10a).
Regarding claim 11, Yamada et al. disclose a rewiring layer (60) on at least one of an upper surface and a lower surface of the capacitor (30, 45, 46).
Regarding claim 13, as best understood, Yamada et al. disclose the capacitor (30, 45, 46) is viewed in the thickness direction thereof, the silicon portion (10a) occupies a region that is 80% or less (0 %) of region of the lower portion of the electrostatic capacitance forming portion (30,45,46).
Regarding claim 14, Yamada et al. disclose a capacitor comprising:
an electrostatic capacitance component including: a first electrode (45),
a dielectric layer (46) disposed on the first electrode (45), 
a second electrode (30) disposed on the dielectric layer (46),
a first extended electrode (80) covering at least a portion of the first electrode (45) to define a lower portion of the electrostatic capacitance forming portion, and
a second extended electrode (70) disposed on an upper portion of the electrostatic capacitance forming portion above the second electrode (30); and 

Regarding claim 17, Yamada et al. disclose the silicon layer (10a) does not extend into the lower portion of the electrostatic capacitance forming portion (30, 45, 46).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (JP 2014241365) in view of Pulugurtha et al. (US 2010/0283122).
Regarding claims 7 and 18, Yamada et al. disclose a first electrode (30 or 45), a dielectric layer formed on the first electrode (46), a second electrode (30 or 45) formed on the dielectric layer (46). 
Yamada et al. disclose the claimed invention except for the electrostatic capacitance forming portion includes a conductive base material having a high specific surface area as the first electrode.
Pulugurtha et al. disclose a capacitor comprising a first electrode (510) that includes a conductive base material having a high specific surface area [0032].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the first electrode of Yamada et al. so that it 
Regarding claims 8 and 19, Pulugurtha et al. disclose the conductive base material having a high specific surface area is a conductive porous base material [0032].
Regarding claims 9 and 20, Pulugurtha et al. disclose the conductive base material having a high specific surface area is a metal sintered body [0032].

Allowable Subject Matter

Claims 12, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a capacitor:

B) comprising a through electrode passing through a center portion of the electrostatic capacitance forming portion and that electrically couples one of the first and second electrodes to an upper surface electrode of the capacitor (claim 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110310530

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848